This is an appeal from a judgment of the district court of Comanche county, Okla., in favor of the defendants in error, plaintiff and cross-petitioner in the trial court, against the plaintiff in error, defendant in the trial court. The parties hereinafter will be referred to as they appeared in the trial court.
The defendant herein contends "that the verdict is not supported by sufficient evidence" and that the judgment is "contrary to law in that there is not a scintilla of evidence to show that Joe Jackson was one of the partners, though that point was denied by plaintiff in error, neither was there any evidence to show that he was to have received any of the profits or benefits from the partnership."
The defendant has failed to abstract the evidence as required by Rule 26 of this court. Since the attack on the judgment of the trial court is limited to the contention that the evidence is insufficient to support the judgment, Rule 26 is applicable and should have been complied with. The plaintiff and cross-petitioner have abstracted the evidence, and an examination of their brief shows that there is ample evidence abstracted therein to support the judgment of the trial court under the rule followed by this court that in a law action a judgment will not be disturbed if there is any competent evidence reasonably tending to support the same. *Page 214 
The judgment of the trial court is affirmed.
LESTER, C. J., CLARK, V. C. J., and SWINDALL, McNEILL, and KORNEGAY, JJ., concur. RILEY, HEFNER, and CULLISON, JJ., absent.